Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 05, 2016

The Court of Appeals hereby passes the following order:

A17A0591. CEDRIC ARRINGTON v. THE STATE.

       In 2009, Cedric Arrington pled guilty to armed robbery and was sentenced to 18
years’ imprisonment. In 2016, he filed a motion to vacate a void sentence, which the
trial court denied. Arrington now appeals. We lack jurisdiction because Arrington
failed to raise a colorable void-sentence claim.
       “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). An appeal may lie from an order denying a motion to vacate or correct a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in fact,
void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009). “Motions to vacate a void sentence generally are limited to claims
that—even assuming the existence and validity of the conviction for which the sentence
was imposed—the law does not authorize that sentence, most typically because it
exceeds the most severe punishment for which the applicable penal statute provides.”
von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Accordingly, when
a sentence falls within the statutory range of punishment, it is not void. Jones v. State,
278 Ga. 669, 670 (604 SE2d 483) (2004).
       In his motion, Arrington argued that his sentence was void because he received
ineffective assistance of counsel and the trial court engaged in an “irregular process”
to determine whether his plea was voluntary.           These arguments, however, are
challenges to his conviction, not his sentence. See id. (“Rulings on pleadings asserting
erroneous procedure or unfair treatment are not subject to direct appeal because they
are not rulings on whether the sentence is void.”); Jordan v. State, 253 Ga. App. 510,
511 (1) (559 SE2d 528) (2002) (allegation of ineffective assistance of counsel “goes
only to challenge [defendant’s] conviction”). Arrington also complained that his
indictment was defective because it failed to include an additional charge of possession
of a firearm during the commission of a felony.1 Regardless of whether the State
should have brought more charges against Arrington, this complaint does not challenge
the validity of the sentence imposed on the charge which was brought and to which he
pled guilty. Finally, Arrington argued that his sentence exceeded the maximum
allowable punishment for his crime. But OCGA § 16-8-41 (b) provides that armed
robbery is punishable by “imprisonment for life or by imprisonment for not less than
ten nor more than 20 years.” Arrington’s 18-year sentence was within this statutory
range.
         Because Arrington did not raise a colorable void-sentence claim, this appeal is
DISMISSED for lack of jurisdiction. See Burg, 297 Ga. App. at 120.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/05/2016
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.




         1
        The indictment alleged that Arrington took money from a store employee “by
use of an object having the appearance of an offensive weapon, to wit: a firearm.”